      Case 18-05153-RLM-13                   Doc 36        Filed 10/30/18          EOD 10/30/18 15:48:02                Pg 1 of 1


                                        UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF Southern Indiana

                                                      Minute Entry/Order
Hearing Information:
                         Debtor:   JEFFREY ALAN & SUZANNE ELIZABETH CANNON
                  Case Number:     18-05153-RLM-13            Chapter: 13

          Date / Time / Room:      TUESDAY, OCTOBER 30, 2018 10:00 AM IP 329

         Bankruptcy Judge:         ROBYN L. MOBERLY
               Courtroom Clerk:    KRISTIN GOSS
                Reporter / ECR:    MICHELLE DOLE                                                                                   0.00


Matter:
              Hearing Re: Trustee's Objection to Debtor's Amended Plan [25] [32]
              R / M #:   0/ 0


Appearances:
        JULIA LEAVITT, TRUSTEE



Proceedings:                                                                                                                1.00

        Disposition: Hearing held. Objection sustained. Debtor to to file 2013 Federal taxes or an objection to IRS claim
        within 30 days, along with amended schedule A/B, I, J and amended plan. FAILURE TO DO SO WILL RESULT IN THE
        CASE BEING DISMISSED WITHOUT FURTHER NOTICE OR HEARING.

IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                           10/30/2018      3:45:33PM
